Exhibit 99.1 NATIONAL HOLDINGS CORPORATION REPORTS RECORD REVENUES FOR FY2009 Expanded revenue streams and improving market conditions position National Holdings Corporation for diversified growth and positive adjusted EBITDA for the First Quarter ending December 31, 2009 New York, New York, December 29, 2009 National Holdings Corporation (OTCBB: NHLD.OB), a full service investment banking company operating through its wholly-owned subsidiaries, reported record revenues for the Company’s fiscal year ended September 30, 2009. “The market volatility over the past fiscal year resulted in a challenging business setting, yet despite this difficult environment, we look forward to the future with a high level of optimism in light of our record revenues in excess of $116 million and adjusted EBITDA loss of ($1.28 million) for the fiscal year ended September 30, 2009,” stated Mark Goldwasser, Chief Executive Officer.“We believe that we are well positioned to achieve success should the markets continue to stabilize and improve.” “We have begun to see the benefits of diversification of our revenue base as well as investment into our infrastructure, investment banking and research capabilities with a view towards improving our profit margins,” stated Leonard J. Sokolow, President. “In light of these trends, we expect that our first quarter ending December 31, 2009 will show revenues of approximately $28.0 million and positive adjusted EBITDA.” The Company realized a net loss of ($6.79 million) on revenues of $116.59 million for the fiscal year ended September 30, 2009 compared to a loss of ($21.36 million) on revenues of $82.14 million for the fiscal year ended September 30, 2008. After providing for cumulative dividends, the Company had a basic and diluted net loss per share attributable to common shareholders of ($0.41) for the fiscal year ended September 30, 2009, compared to basic and diluted net loss per share attributable to common shareholders of ($2.02) for the fiscal year ended September 30, 2008.Basic and diluted shares outstanding were 16,760,243 for the fiscal year ended September 30, 2009, and basic and diluted shares outstanding were 10,579,778 for the fiscal year ended September 30, The net loss before interest, taxes, depreciation and amortization (EBITDA), adjusted to exclude non-cash compensation expense and write down of forgivable loans, was ($1.28 million) for the fiscal year ended September 30, 2009, as compared to a net loss ($3.96 million) for the fiscal year ended September 30, National Holdings Corporation is a holding company for National Securities Corporation, vFinance Investments, Inc., EquityStation, Inc., National Asset Management, Inc., and National Insurance Corporation.National Securities, vFinance and EquityStation are broker-dealers registered with the SEC, and members of FINRA and SIPC.vFinance is also a member of the NFA.The three principal lines of business of the broker-dealers are offering full service retail brokerage; providing investment banking, merger, acquisition and advisory services to micro, small and mid-cap high growth companies; and trading securities, including making markets in over 4,000micro and small-cap stock, distributing direct market access platforms, andproviding liquidity in the United States Treasury marketplace.National Asset Management is a federally-registered investment advisor. National Insurance provides a full array of fixed insurance products to its clients.For more information, please visit our websites at www.nationalsecurities.com and www.vfinance.com. Safe Harbor Statements This release contains forward-looking statements within the meaning of the federal securities laws.The forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Such statements relate to future events and/or future financial performance and involve certain risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements.Please refer to the documents National Holdings files, from time to time, with the Securities and Exchange Commission, including, but not limited to, the Company’s most recent Form 10-K and Form 10-Q and the cautionary statements contained therein.These documents contain and identify important risk factors that could cause the actual results to differ materially from those contained in or implied by these forward-looking statements.These risk factors included, without limitation, (i) our ability to increase revenues, achieve profitability or obtain additional financing, (ii) changes in general economic and business conditions (including in the securities industry), (iii) actions of our competitors, (iv) market fluctuations and volatility, (v) the extent to which we are able to develop and enhance new services and markets for our services, (vi) the time and expense involved in such development activities, (vii) risks in connection with acquisitions, (viii) the level of demand and market acceptance of our services, and (ix) changes in our business strategies.The words “may,” “will,” “believe,” “estimate,” “expect,” “plan,” “intend,” “project,” “anticipate,” “could,” “would,” “should,” “seek,” “continue,” “pursue” and similar expressions and variations thereof identify certain of such forward-looking statements, which speak only as of the dates on which they were made.National Holdings undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise.Readers are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and, therefore, readers should not place undue reliance on these forward-looking statements. CONTACTS: Mark Goldwasser Leonard J. Sokolow Chief Executive Officer President Tel: 212-417-8210 Tel: 561-981-1005 5 NATIONAL HOLDINGS CORPORATION (CONSOLIDATED) FINANCIAL HIGHLIGHTS Twelve Months Ended Audited September 30, 2009 September 30, 2008 Revenues $ 116,590,000 $ 82,143,000 Net loss $ (6,432,000 ) $ (21,017,000 ) Preferred stock dividends (362,000 ) (338,000 ) Net loss attributable to common stockholders $ (6,794,000 ) $ (21,355,000 ) Loss per share attributable to common stockholders - Basic $ (0.41 ) $ (2.02 ) Loss per share attributable to common stockholders - Diluted $ (0.41 ) $ (2.02 ) Weighted average number of shares outstanding - Basic 16,760,243 10,579,778 Weighted average number of shares outstanding - Diluted 16,760,243 10,579,778 6 NATIONAL HOLDINGS CORPORATION(CONSOLIDATED) EBITDA, as ADJUSTED The following table presents a reconciliation of EBITDA, as adjusted, to net loss as reported. Twelve Months Ended Audited September 30, 2009 September 30, 2008 Net loss, as reported $ (6,432,000 ) $ (21,017,000 ) Interest expense 1,242,000 680,000 Taxes 150,000 226,000 Depreciation 728,000 300,000 Amortization 649,000 840,000 Intangible impairment - 12,999,000 EBITDA (3,663,000 ) (5,972,000 ) Non-cash stock based compensation expense 943,000 564,000 EBITDA, as adjusted (2,720,000 ) (5,408,000 ) Forgivable loan write down 1,444,000 1,448,000 EBITDA, as adjusted with forgivable loan write down $ (1,276,000 ) $ (3,960,000 ) Earnings before interest, taxes, depreciation and amortization, or EBITDA, adjusted for non-cash compensation expense and amortization of forgivable loans, is a key metric the Company uses in evaluating its financial performance. EBITDA is considered a non-GAAP financial measure as defined by Regulation G promulgated by the SEC pursuant to the Securities Act of 1933, as amended. The Company considers EBITDA, as adjusted, an important measure of its ability to generate cash flows to service debt, fund capital expenditures and fund other corporate investing and financing activities. EBITDA, as adjusted, eliminates the non-cash effect of tangible asset depreciation and amortization of intangible assets and stock-based compensation. EBITDA should be considered in addition to, rather than as a substitute for, pre-tax income, net income and cash flows from operating activities. 7
